EXHIBIT 10.1

 

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

 

 

ConfidentialPage # 1

 

AMENDMENT #3

TO EXCLUSIVE LICENSE AGREEMENT # 2

 

WHEREAS Reva Medical Inc. (“REVA”) and Rutgers, The State University of New
Jersey (“Rutgers”), referred to collectively herein as “the Parties”, entered
into an EXCLUSIVE LICENSE AGREEMENT NUMBER 2 (“License #2) effective July 1,
2010; and,

 

WHEREAS Section 6.3 (i)(b) of License #2, as amended by the signed Request for
Extension letter dated July 1, 2014, requires REVA to file an application with
the USFDA or a comparable agency in another Major Market Country no later than
the end of 2015; and

 

WHEREAS Section 6.3 (ii) (b), as amended by Amendment #2, requires REVA to Pay
Rutgers an annual amount of $[***] in order to extend REVA’s rights in the field
of Non-Stent Products for as long as the necessary regulatory filing for
Non-Stent Product has not been effected;

 

THEREFORE, the Parties hereby mutually agree to amend License #2 as of August
31, 2016 as follows:

 

1.

Section 6.3 (i)(b) will be replaced with the following:

“Licensee or its Sublicensees will submit a complete application to either an
appropriate regulatory body in the European Community or to the USFDA for a CE
Marking or a Pre-Market Approval for at least one Coronary Stent Product, not
later than by September 1, 2016.”

 

 

2.

The following language will be added at the end of the first paragraph of
Section 6.3 (ii)(b):

 

_________________

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

--------------------------------------------------------------------------------

ConfidentialPage # 2

“Starting on June 30, 2016, for each annual filing extension desired by
Licensee, Licensee will pay Rutgers an amount of $[***] on July 1 of the year
for which the extension is granted, and an additional amount of $[***]
immediately upon the earliest to occur of the following events:

 

 

1.

Termination of License #2 for any reason

 

2.

Change of Control as defined in License #2

 

3.

January 1, 2019”

 

 

IN WITNESS HEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

RUTGERS, THE STATE UNIVERSITY OF NEW JERSEY

 

REVA MEDICAL, INC.

 

 

 

/s/  S. David Kimball

 

/s/  Robert K. Schultz

Signature

 

Signature

 

 

 

S. David Kimball, Ph.D.

 

Robert K. Schultz, Ph.D.

Associate Vice President

 

President & COO

Office of Research Commercialization

 

 

 

 

 

Date:  9/12/2016

 

Date:  9-8-16

 

 

 

 

_________________

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.